Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this registration statement on Form S-8 of Leucadia National Corporation of our report dated February 26, 2010 relating to the financial statements, financial statement schedule and the effectiveness of internal control over financial reporting, which appears in Leucadia National Corporation’s Annual Report to Shareholders on Form 10-K for the year ended December 31, 2009.We also consent to the reference to us under the heading “Experts” in such registration statement. /s/ PricewaterhouseCoopers LLP New York, New York September 13, 2010
